Exhibit 10.19

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT (this “Agreement”) dated as of July 21,
2003 by and among (a) Duane Reade, a New York general partnership having its
principal place of business at 440 Ninth Avenue, New York, New York 10011 (the
“Borrower”), (b) each of the Persons listed on Schedule I hereto (each such
Person, individually, a “Facility Guarantor” and, collectively, the “Facility
Guarantors”) (the Borrower and the Facility Guarantors are hereinafter referred
to, individually, as a “Grantor” and, collectively, as the “Grantors”), and (c)
Fleet Retail Finance Inc., a Delaware corporation, as collateral agent (in such
capacity, the “Collateral Agent”) for the Secured Parties, in consideration of
the mutual covenants contained herein and benefits to be derived herefrom.

 

WITNESSETH:

 

Reference is made to: (a) the Credit Agreement dated as of July 21, 2003 (as
such may be amended, modified, supplemented or restated hereafter, the “Credit
Agreement”) by and between, among others, (i) the Borrower, (ii) the Facility
Guarantors, (iii) the Lenders named therein, (iv) Fleet National Bank, as
Administrative Agent for the Lenders and as Issuing Bank, and (v) Fleet Retail
Finance Inc., as Collateral Agent for the Lenders; and (b) the Guarantee dated
as of July 21, 2003 executed by the Facility Guarantors in favor of the Agents,
the Lenders and the Issuing Bank (as such may be amended, modified, supplemented
or restated hereafter, the “Facility Guarantee”).

 

Reference is also made to the Security Agreement dated as of July 21, 2003 (as
such may be amended, modified, supplemented or restated hereafter, the “Security
Agreement”) by and among the Grantors and the Collateral Agent.  Capitalized
terms used herein and not defined herein shall have the meanings assigned to
such terms in the Credit Agreement or the Security Agreement (as applicable).

 

The Lenders have agreed to make Loans to the Borrower, and the Issuing Bank has
agreed to issue Letters of Credit for the account of the Borrower, pursuant to,
and upon the terms and subject to the conditions specified in, the Credit
Agreement.  The Facility Guarantors have executed the Facility Guarantee,
pursuant to which the Facility Guarantors guarantee the Obligations of the
Borrower.  The obligations of the Lenders to make Loans and of the Issuing Bank
to issue Letters of Credit are each conditioned upon, among other things, the
execution and delivery by the Grantors of the Security Agreement and an
agreement in the form hereof to secure the Obligations.

 

Accordingly, the Grantors and the Collateral Agent, on behalf of itself and each
other Secured Party (and each of their respective successors or assigns), hereby
agree as follows:

 

1.                                       DEFINITIONS: As used herein, the
following terms shall have the following meanings:

 

“Copyrights” shall mean all copyrights and like protections in each work of
authorship or derivative work thereof of each Grantor, whether registered or
unregistered and whether published or

 

1

--------------------------------------------------------------------------------


 

unpublished, including, without limitation, the copyrights listed on EXHIBIT A
annexed hereto and made a part hereof, together with all registrations and
recordings thereof and all applications in connection therewith.

 

“Copyright Licenses” shall mean all written agreements providing for the grant
by or to any Grantor of any right to use any Copyright, including, without
limitation, the agreements listed on EXHIBIT A annexed hereto and made a part
hereof.

 

“Copyright Office” shall mean the United States Copyright Office or any other
federal governmental agency which may hereafter perform its functions.

 

“Intellectual Property” shall have the meaning assigned to such term in Section
3 hereof.

 

“IP Collateral” shall have the meaning assigned to such term in Section 2
hereof.

 

“Licenses” shall mean, collectively, the Copyright Licenses, Patent Licenses and
Trademark Licenses.

 

“Negligible Economic Value” shall mean the economic value of the Intellectual
Property, in the reasonable business judgment of the Grantors, is such that the
expense to maintain, defend, use, register, or prosecute the Intellectual
Property is less than, or approximately equivalent to, the economic value
received by the Grantors from the Intellectual Property.

 

“Patents” shall mean all letters patent and applications for letters patent of
each Grantor, and the inventions and improvements therein disclosed, and any and
all divisions, reissues and continuations of said letters patent including,
without limitation the patents listed on EXHIBIT B annexed hereto and made a
part hereof.

 

“Patent Licenses” shall mean all written agreements providing for the grant by
or to any Grantor of any right to manufacture, use or sell any invention covered
by a Patent, including, without limitation, the agreements listed on EXHIBIT B
annexed hereto and made a part hereof.

 

“PTO” shall mean the United States Patent and Trademark Office or any other
federal governmental agency which may hereafter perform its functions.

 

“Trademarks” shall mean all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade dress, trade styles,
service marks, designs, logos and other source or business identifiers of each
Grantor, whether registered or unregistered, including, without limitation, the
trademarks listed on EXHIBIT C annexed hereto and made a part hereof, together
with all registrations and recordings thereof, all applications in connection
therewith (provided that no security interest shall be granted in United States
intent-to-use trademark applications to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark applications under
applicable federal law), and any goodwill of the business connected with, and
symbolized by, any of the foregoing.

 

2

--------------------------------------------------------------------------------


 

“Trademark Licenses” shall mean all written agreements providing for the grant
by or to any Grantor of any right to use any Trademark, including, without
limitation, the agreements listed on EXHIBIT C annexed hereto and made a part
hereof.

 

2.                                       Grant of Security Interest:  In
furtherance and as confirmation of the Security Interest granted by the Grantors
to the Collateral Agent (for the ratable benefit of the Secured Parties) under
the Security Agreement, and as further security for the payment or performance,
as the case may be, in full of (i) the Obligations, and (ii) with respect to the
Facility Guarantors, the obligations under the Facility Guarantee, each Grantor
hereby ratifies such Security Interest and grants to the Collateral Agent (for
the ratable benefit of the Secured Parties) a continuing security interest, with
a power of sale (which power of sale shall be exercisable only following the
occurrence of an Event of Default), in all of the present and future right,
title and interest of the Grantors in and to the following property, and each
item thereof, whether now owned or existing or hereafter acquired or arising,
together with all products, proceeds, substitutions, and accessions of or to any
of the following property (collectively, the “IP Collateral”):

 

(a)                                  All Copyrights and Copyright Licenses.

 

(b)                                 All Patents and Patent Licenses.

 

(c)                                  All Trademarks and Trademark Licenses.

 

(d)                                 All renewals of any of the foregoing.

 

(e)                                  All General Intangibles connected with the
use of, or related to, any and all Intellectual Property (including, without
limitation, all goodwill of the Grantors and their business, products and
services appurtenant to, associated with, or symbolized by, any and all
Intellectual Property and the use thereof).

 

(f)                                    All income, royalties, damages and
payments now and hereafter due and/or payable under and with respect to any of
the foregoing, including, without limitation, payments under all Licenses
entered into in connection therewith and damages and payments for past or future
infringements or dilutions thereof.

 

(g)                                 The right to sue for past, present and
future infringements and dilutions of any of the foregoing.

 

(h)                                 All of the Grantors’ rights corresponding to
any of the foregoing throughout the world.

 

3.                                       Protection of Intellectual Property By
Grantors: Except as set forth below in this Section 3, the Grantors shall
undertake the following with respect to each of the items respectively described
in Sections 2(a), (b), (c), (d) and (e) (collectively, the “Intellectual
Property”):

 

3

--------------------------------------------------------------------------------


 

(a)                                  Pay all renewal fees and other fees and
costs associated with maintaining the Intellectual Property and with the
processing of the Intellectual Property and take all other reasonable and
necessary steps to maintain each registration of the Intellectual Property.

 

(b)                                 Take all actions reasonably necessary to
prevent any of the Intellectual Property from becoming forfeited, abandoned,
dedicated to the public, invalidated or impaired in any way.

 

(c)                                  At the Grantors’ sole cost, expense, and
risk, pursue the processing of each application for registration which is the
subject of the security interest created herein and not abandon or delay any
such efforts.

 

(d)                                 At the Grantors’ sole cost, expense, and
risk, take any and all action which the Grantors reasonably deem appropriate
under the circumstances to protect the Intellectual Property from infringement,
misappropriation or dilution, including, without limitation, the prosecution and
defense of infringement actions.

 

Notwithstanding the foregoing, so long as no Event of Default has occurred and
is continuing, and no Material Adverse Effect would result therefrom, no Grantor
shall have an obligation to use or to maintain any Intellectual Property (i)
that relates solely to any product that has been discontinued, abandoned or
terminated, (ii) that has been replaced with Intellectual Property substantially
similar to the Intellectual Property that may be abandoned or otherwise become
invalid, so long as the failure to use or maintain such Intellectual Property
does not materially adversely affect the validity of such replacement
Intellectual Property and so long as such replacement Intellectual Property is
subject to the lien created by this Agreement, (iii) that any Grantor has
reasonably determined is of Negligible Economic Value to it, provided that such
Grantor will give prompt written notice of any such abandonment to the
Collateral Agent, or (iv) if the Collateral Agent has provided written consent
to the abandonment of such Intellectual Property.

 

4.                                       Grantors’ Representations and
Warranties:  The Grantors represent and warrant that:

 

(a)                                  EXHIBIT A is a true, correct and complete
list of all Copyrights and Copyright Licenses owned by the Grantors as of the
date hereof.

 

(b)                                 EXHIBIT B is a true, correct and complete
list of all Patents and Patent Licenses owned by the Grantors as of the date
hereof.

 

(c)                                  EXHIBIT C is a true, correct and complete
list of all Trademarks and Trademark Licenses owned by the Grantors as of the
date hereof.

 

(d)                                 Except as set forth in EXHIBITS A, B and C,
none of the Intellectual Property is the subject of any licensing or franchise
agreement pursuant to which any Grantor

 

4

--------------------------------------------------------------------------------


 

 

is the licensor or franchisor.

 

(e)                                  All IP Collateral owned by the Grantors is,
and shall remain, free and clear of all Liens, encumbrances, or security
interests in favor of any Person, other than Permitted Encumbrances and Liens in
favor of the Collateral Agent.

 

(f)                                    Each Grantor owns, or is licensed to use,
all Intellectual Property necessary for the conduct of its business as currently
conducted.  No material claim has been asserted and is pending by any Person
challenging or questioning the use by any Grantor of any of the Intellectual
Property owned by any Grantor or the validity or effectiveness of any of the
Intellectual Property owned by any Grantor, nor does any Grantor know of any
valid basis for any such claim, except as otherwise set forth in the Credit
Agreement.  To the knowledge of the Grantors, the use by the Grantors of the
Intellectual Property does not infringe the rights of any Person in any material
respect.  No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of, or any
Grantor’s rights in, any Intellectual Property in any respect that could
reasonably be expected to have a Material Adverse Effect on the business or the
property of any Grantor.

 

(g)                                 The Grantors shall give the Collateral Agent
written notice (with reasonable detail) within twenty (20) days following the
occurrence of any of the following:

 

(i)                                     The Grantors’ obtaining rights to, and
filing applications for registration of, any new Intellectual Property, or
otherwise acquiring ownership of any newly registered Intellectual Property
(other than the Grantors’ right to sell products containing the trademarks of
others in the ordinary course of the Grantors’ business).

 

(ii)                                  The Grantors’ becoming entitled to the
benefit of any registered Intellectual Property whether as licensee or licensor
(other than the Grantors’ right to sell products containing the trademarks of
others in the ordinary course of the Grantors’ business).

 

(iii)                               The Grantors’ entering into any new
Licenses.

 

(iv)                              The Grantors’ knowing or having reason to
know, that any application or registration relating to any material Intellectual
Property may become forfeited, abandoned or dedicated to the public, or of any
adverse determination or development (including, without limitation, the
institution of, or any such determination or development in, any proceeding in
the PTO, the Copyright Office or any court or tribunal) regarding the Grantors’
ownership of, or the validity of, any material Intellectual Property or the
Grantors’ right to register the same or to own and maintain the same.

 

5

--------------------------------------------------------------------------------


 

5.                                       Agreement Applies to Future
Intellectual property:

 

(a)                                  The provisions of this Agreement shall
automatically apply to any such additional property or rights described in
subsections (i), (ii) and (iii) of Section 4(g), above, all of which shall be
deemed to be and treated as “Intellectual Property” within the meaning of this
Agreement.

 

(b)                                 Upon the reasonable request of the
Collateral Agent, the Grantors shall execute and deliver, and have recorded, any
and all agreements, instruments, documents and papers as the Collateral Agent
may reasonably request to evidence the Collateral Agent’s security interest in
any Copyright, Patent or Trademark and the goodwill and General Intangibles of
the Grantors relating thereto or represented thereby (including, without
limitation, filings with the PTO, the Copyright Office or any similar office),
and the Grantors hereby constitute the Collateral Agent as their
attorney-in-fact to execute and file all such writings for the foregoing
purposes, all acts of such attorney being hereby ratified and confirmed;
provided, however, the Collateral Agent’s taking of such action shall not be a
condition to the creation or perfection of the security interest created hereby.

 

6.                                       Grantors’ Rights To Enforce
Intellectual Property:  Prior to the Collateral Agent’s giving of notice to the
Grantors following the occurrence of an Event of Default, the Grantors shall
have the exclusive right to sue for past, present and future infringement of the
Intellectual Property including the right to seek injunctions and/or money
damages, in an effort by the Grantors to protect the Intellectual Property
against encroachment by third parties, provided, however:

 

(a)                                  The Grantors first provide the Collateral
Agent with written notice of the Grantors’ intention to so sue for enforcement
of any Intellectual Property.

 

(b)                                 Any money damages awarded or received by the
Grantors on account of such suit (or the threat of such suit) shall constitute
IP Collateral.

 

(c)                                  Following the occurrence of any Event of
Default, the Collateral Agent, by notice to the Grantors may terminate or limit
the Grantors’ rights under this Section 6.

 

7.                                       Collateral Agent’s Actions To Protect
Intellectual Property:  In the event of

 

(a)                                  the Grantors’ failure, within twenty five
(25) days of written notice from the Collateral Agent, to cure any failure by
the Grantors to observe or perform any of the Grantors’ covenants, agreements or
other obligations hereunder; and/or

 

(b)                                 the occurrence and continuance of any other
Event of Default,

 

the Collateral Agent, acting in its own name or in that of the Grantors, may
(but shall not be required to) act in the Grantors’ place and stead and/or in
the Collateral Agent’s own right in connection therewith.

 

6

--------------------------------------------------------------------------------


 

8.                                       Rights Upon Default:  Upon the
occurrence of any Event of Default, the Collateral Agent may exercise all rights
and remedies of a secured party upon default under the Uniform Commercial Code
as adopted in the State of New York, with respect to the Intellectual Property,
in addition to which the Collateral Agent may sell, license, assign, transfer,
or otherwise dispose of the Intellectual Property.  Any person may conclusively
rely upon an affidavit of an officer of the Collateral Agent that an Event of
Default has occurred and that the Collateral Agent is authorized to exercise
such rights and remedies.

 

9.                                       Collateral Agent As Attorney In Fact:

 

(a)                                  The Grantors hereby irrevocably constitute
and designate the Collateral Agent as and for the Grantors’ attorney in fact,
effective following the occurrence and during the continuance of any Event of
Default:

 

(i)                                     To supplement and amend from time to
time Exhibits A, B and C of this Agreement to include any new or additional
Intellectual Property of the Grantors.

 

(ii)                                  To exercise any of the rights and powers
referenced herein.

 

(iii)                               To execute all such instruments, documents,
and papers as the Collateral Agent reasonably determines to be appropriate in
connection with the exercise of such rights and remedies and to cause the sale,
license, assignment, transfer, or other disposition of the Intellectual
Property.

 

(b)                                 The within grant of a power of attorney,
being coupled with an interest, shall be irrevocable until this Agreement is
terminated by a duly authorized officer of the Collateral Agent.

 

(c)                                  The Collateral Agent shall not be obligated
to do any of the acts or to exercise any of the powers authorized by Section
9(a), but if the Collateral Agent elects to do any such act or to exercise any
of such powers, it shall not be accountable for more than it actually receives
as a result of such exercise of power, and shall not be responsible to any
Grantor for any act or omission to act except for any act or omission to act as
to which there is a final determination made in a judicial proceeding, which
determination includes a specific finding that the subject act or omission to
act had been grossly negligent or in actual bad faith.

 

7

--------------------------------------------------------------------------------


 

10.                                 Collateral Agent’s Rights:

 

(a)                                  Any use by the Collateral Agent of the
Intellectual Property, as authorized hereunder in connection with the exercise
of the Collateral Agent’s rights and remedies under this Agreement and under the
Credit Agreement shall be coextensive with the Grantors’ rights thereunder and
with respect thereto and without any liability for royalties or other related
charges.

 

(b)                                 None of this Agreement, the Credit
Agreement, the Security Agreement, or any act, omission, or circumstance taken
or arising hereunder may be construed as directly or indirectly conveying to the
Collateral Agents any present right, title or interest in and to the
Intellectual Property, which right, title and interest is effective only
following the occurrence of any Event of Default.

 

11.                                 Intent: This Agreement is being executed and
delivered by the Grantors for the purpose of registering and confirming the
grant of the security interest of the Collateral Agent in the IP Collateral with
the PTO and the Copyright Office.  It is intended that the security interest
granted pursuant to this Agreement is granted as a supplement to, and not in
limitation of, the Security Interest granted to the Collateral Agent, for the
ratable benefit of the Secured Parties, under the Security Agreement.  All
provisions of the Security Agreement shall apply to the IP Collateral.  The
Collateral Agent shall have the same rights, remedies, powers, privileges and
discretions with respect to the security interests created in the IP Collateral
as in all other Collateral. In the event of a conflict between this Agreement
and the Security Agreement, the terms of this Agreement shall control with
respect to the IP Collateral and the Security Agreement with respect to all
other Collateral.

 

12.                                 Choice of Laws:  It is intended that this
Agreement take effect as a sealed instrument and that all rights and obligations
hereunder, including matters of construction, validity, and performance, shall
be governed by the laws of the State of New York.

 

 

[SIGNATURE PAGES FOLLOW]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Grantors and the Collateral Agent respectively have
caused this Agreement to be executed by their respective duly authorized
officers as of the date first above written.

 

BORROWER:

DUANE READE

 

 

 

By:

Duane Reade Inc., its General Partner

 

 

 

 

 

 

 

By:

/s/ John K. Henry

 

 

Name:

John K. Henry

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/ Michelle D. Bergman

 

 

Name:

Michelle D. Bergman

 

Title:

Vice President

 

 

 

 

 

 

 

By:

DRI I Inc., its General Partner

 

 

 

 

 

 

 

By:

/s/ John K. Henry

 

 

Name:

John K. Henry

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/ Michelle D. Bergman

 

 

Name:

Michelle D. Bergman

 

Title:

Vice President

 

 

 

 

 

 

FACILITY GUARANTORS:

DUANE READE INC.

 

 

 

 

 

 

 

By:

/s/ John K. Henry

 

 

Name:

John K. Henry

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/ Michelle D. Bergman

 

 

Name:

Michelle D. Bergman

 

Title:

Vice President

 

DRI I INC.

 

9

--------------------------------------------------------------------------------


 

 

By:

/s/ John K. Henry

 

 

Name:

John K. Henry

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/ Michelle D. Bergman

 

 

Name:

Michelle D. Bergman

 

Title:

Vice President

 

 

 

 

 

 

 

DUANE READE REALTY, INC.

 

 

 

 

 

 

 

By:

/s/ John K. Henry

 

 

Name:

John K. Henry

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/ Michelle D. Bergman

 

 

Name:

Michelle D. Bergman

 

Title:

Vice President

 

 

 

 

 

 

 

DUANE READE INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

/s/ John K. Henry

 

 

Name:

John K. Henry

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/ Michelle D. Bergman

 

 

Name:

Michelle D. Bergman

 

Title:

Vice President

 

10

--------------------------------------------------------------------------------


 

COLLATERAL AGENT:

FLEET RETAIL FINANCE INC.

 

 

 

 

 

 

 

By:

/s/ Mark Forti

 

 

Name:

Mark Forti

 

Title:

Director

 

11

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Duane Reade Inc.

DRI I Inc.

Duane Reade Realty, Inc.

Duane Reade International, Inc.

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

List of Copyrights and Copyright Licenses

 

 

Copyright Registrations and Applications

 

Title

 

Serial No.

 

Registration No.

 

Registration Date

 

 

 

 

 

 

 

 

None

 

Copyright Licenses

 

None

 

13

--------------------------------------------------------------------------------


 

EXHIBIT B

 

List of Patents and Patent Licenses

 

 

Patents and Patent Applications

 

Applicant

 

Title

 

Serial No.

 

Patent No.

 

Date of Filing

 

 

 

 

 

 

 

 

 

Duane Reade

 

“Virtual Pharmacy
Kiosk System”

 

60/397,604

 

 

 

July 23, 2002

 

Patent Licenses

 

None

 

14

--------------------------------------------------------------------------------


 

EXHIBIT C

 

List of Trademarks and Trademark Licenses

 

Trademark Registrations and Applications

 

Registered Owner
of Trademark or
Servicemark

 

Trademark or
Servicemark

 

Country

 

Reg./App.
Number

 

Reg./App.
Date

Duane Reade International, Inc.

 

DR (stylized)

 

United States

 

1099871

 

08/15/78

Duane Reade International, Inc.

 

Duane Reade

 

United States

 

1106451

 

11/21/78

Duane Reade International, Inc.

 

DR (stylized)

 

United States

 

1106961

 

11/28/78

Duane Reade International, Inc.

 

Duane Reade

 

United States

 

1092555

 

05/30/78

Duane Reade International, Inc.

 

DR (stylized)

 

United States

 

1099209

 

08/15/78

Duane Reade International, Inc.

 

Duane Reade

 

United States

 

1105420

 

11/07/78

Duane Reade International, Inc.

 

Rockbottom

 

United States

 

1163199

 

07/28/81

Duane Reade International, Inc.

 

Rockbottom

 

United States

 

1500884

 

08/16/88

Duane Reade International, Inc.

 

Apt.5 Color for the City and design

 

United States

 

78/126,148 (ITU)

 

05/03/02

Duane Reade International, Inc.

 

Apt.5

 

United States

 

78/126,135 (ITU)

 

05/03/02

Duane Reade International, Inc.

 

Color for the City

 

United States

 

78/126,129 (ITU)

 

05/03/02

Duane Reade

 

Selftest

 

United States

 

78/035,616 (ITU)

 

11/16/00

 

15

--------------------------------------------------------------------------------


 

Trademark Licenses

 

Royalty and License Agreement, dated as of August 22, 1999, by and between Duane
Reade International, Inc. (as Licensor) and Duane Reade (as Licensee).

 

16

--------------------------------------------------------------------------------